September 19, 2017




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                          LINDA FERREIRA, Appellant

NO. 14-16-00648-CV                       V.

         DOUGLAS W. BUTLER AND DEBRA L. BUTLER, Appellees
                 ________________________________

       This cause, an appeal from the judgment in favor of appellees, Douglas W.
Butler and Debra L. Butler, signed June 28, 2016, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order appellant, Linda Ferreira, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.